        Case 1:16-cr-00317-PAE Document 663 Filed 01/25/21 Page 1 of 1

L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004


                                     January 25, 2021


BY ECF ONLY
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       RE: United States v. Gabriel Ocascio, 16-cr-317 (PAE)

Dear Judge Engelmayer:

        The CJA Clerk’s Office has told me that CJA appointed lawyers working on
compassionate release motions are required to be reappointed by the Court in order to be
compensated for this new litigation. I was appointed to represent Gabriel Ocascio in the
matter referenced above. Accordingly, I respectfully request that Your Honor re-appoint me
as his counsel, nunc pro tunc to October 12, 2020, in connection with Mr. Ocascio’s request
for compassionate release based on the COVID-19 pandemic.

       Thank you for your consideration.

                                           Respectfully submitted,



                                           Jill R. Shellow
                                           Counsel for Gabriel Oscascio




GRANTED. The Clerk of Court is requested to terminate the motion at Dkt. No. 662.

                                                                1/25/2021
                                SO ORDERED.

                                                   PaJA.�
                                             __________________________________
                                                   PAUL A. ENGELMAYER
                                                   United States District Judge
